significant index no department of the treasurs oq internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ti em 2a ar re substitute mortality_table ruling taxpayer plan s other plans in controlled_group plan r ein plan no plan x dear ein ein ein plan p plan w plan no plan no plan no this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for plan s has been granted with respect to the populations specified in this letter effective for a period of plan years beginning with the plan_year commencing january your request has been granted in accordance with sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 plan s - male participants annuitants and nonannuitants including disabled participants specifically this approval applies to the following populations e e plan s - female participants annuitants and nonannuitants including disabled participants based on the information provided by the taxpayer the following populations do not have credible mortality experience and therefore the standard mortality tables will be used for calculations under sec_430 of the code e plan p - all participants the taxpayer is also requesting approval for substitute mortality tables for plans r x and w which will be addressed in separate ruling letters in granting this approval we have only considered whether the substitute mortality rates were developed correctly in accordance with sec_1_430_h_3_-2 of the treasury regulations regulations and revproc_2017_55 accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request permission is hereby granted to use the substitute mortality rates shown in the table below for plan s approved for use beginning with the plan_year commencing january substitute mortality tables _ base_year male annuitants female annuitants and nonannuitants and nonannuitants b l a h w w r h a h n o c male annuitants female annuitants and nonannuitants and nonannuitants age 63_ male annuitants and nonannuitants female annuitants and nonannuitants age male annuitants female annuitants and nonannuitants and nonannuitants age the above rates were developed based on an experience study period from january the rates were calculated through december _with a base_year of ' by adjusting the applicable standard mortality tables in sec_1_430_h_3_-1 of the regulations indicated in the table below using the mortality ratio and credibility weighting factor determined by aggregating male and female experience as shown in the table below mortality credibility population standard base mortality_table ratio factor male participants male combined annuitant nonannuitant mortality female combined annuitant nonannuitant mortality female participants the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates were correctly developed in accordance with sec_1_430_h_3_-2 of the regulations and revproc_2017_55 the above rates must be applied on a generational basis as provided in sec_1_430_h_3_-2 of the regulations your attention is called to sec_430 of the code and sec_1 h - d of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described ‘above in general the substitute mortality tables can no longer be used as of the earliest of for a plan using a substitute mortality_table for only one gender the first plan_year for which there is full or partial credible mortality information with respect to the other gender that had lacked credible mortality information unless an approved substitute mortality_table is used for that gender the first plan_year in which the plan fails to satisfy the requirements of paragraph h -2 c of the regulations regarding the requirement that other plans and populations in the controlled_group must also use substitute mortality tables unless it can be demonstrated that they do not have credible mortality information taking into account the transition_period for newly affiliated companies in sec_1_430_h_3_-2 of the regulations the second plan_year following the plan_year for which there is a significant change in individuals covered by the plan as described in sec_1_430_h_3_-2 of the regulations the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan’s actuary to the satisfaction of the commissioner or the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 of the code and h -1 of the regulations other than - annual updates to the static mortality tables issued pursuant to h - a of the regulations or changes to the mortality improvement rates pursuant to sec_1_430_h_3_-1 of the regulations this ruling also grants permission for the early termination of a substitute mortality_table currently in place for the male population of plan s which was approved on november plan years this ruling results in a mortality_table for this population which is based on more currént data and was requested by the taxpayer in order to establish a consistent set of substitute mortality tables among plans s_r x and w for the through this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality tables are used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to your authorized representatives pursuant to a power_of_attorney on file in this office and to the manager ep classification in columbus ohio and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id at sincerely david m ziegler manager employee_plans actuarial group ce manager ep classification columbus ohio manager ep compliance unit chicago illinois
